              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JASON ARTHUR,
       Petitioner,                            NO. 3:17-CV-1123

             v.                               (JUDGE CAPUTO)
 BUREAU OF PRISONS, et al.,
                                              (MAGISTRATE JUDGE SCHWAB)
       Respondents.
                                   ORDER
      NOW, this 3rd day of June, 2019, IT IS HEREBY ORDERED that the Motion
to Alter or Amend Judgment (Doc. 39) filed by Petitioner Jason Arthur is DENIED.


                                             /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
